Citation Nr: 0740723	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-23 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a positive purified 
protein derivative (PPD) of tuberculin skin test.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for costochondritis.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

5.  Entitlement to service connection for cardiac disorder.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from August 1983 to October 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in part, denied the appellant's 
claims of entitlement to service connection for a positive 
purified protein derivative (PPD) of tuberculin skin test, 
for high cholesterol, for costochondritis, for 
gastroesophageal reflux disease (GERD) and for a cardiac 
disorder.

The issue of entitlement to service connection for a cardiac 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant had a positive (PPD) skin test in July 
1996, but there was no diagnosis of active tuberculosis 
recorded in the service medical records.

2.  A positive PPD test does not constitute evidence of past 
or present active tuberculosis; tuberculosis was not 
diagnosed during service, within the first three years after 
service, or at any time thereafter. 

3.  Elevated cholesterol is a laboratory finding and not a 
disability or disease; it has not been shown that the 
appellant has any disability associated with elevated 
cholesterol of service origin.

4.  The appellant was treated during service for substernal 
chest pain in July 1993, thought to be related to 
costochondritis; the condition was acute and transitory and 
is not shown to have resulted in any current condition.

5.  The veteran currently has GERD which began in service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for tuberculosis, or residuals thereof, have not been met and 
the disease may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.371, 
3.374 (2007).

2.  The criteria for the establishment of service connection 
for disability manifested by high cholesterol have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2007).

3.  The criteria for the establishment of service connection 
for costochondritis have not been met.  38 U.S.C.A. §§ 105, 
1101, 1110, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 
(2007).

4.  The criteria for the establishment of service connection 
for GERD have been met.  38 U.S.C.A. §§ 105, 1101, 1110, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In view of 
the Board's favorable disposition of the claim for service 
connection for GERD, the Board finds that all notification 
and development action needed to fairly adjudicate that claim 
has been accomplished.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

Before addressing the merits of the appellant's PPD, 
cholesterol and costochondritis service connection claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Furthermore, the United States Court of Appeals for Veterans 
Claims (the Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) requires that notice to a claimant be 
provided "at the time" of, or "immediately after," the VA's 
receipt of a complete or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim. 
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the PPD, cholesterol and 
costochondritis conditions for which service connection is 
sought, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for any one of these 
three claimed conditions.  Consequently, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant in not 
notifying him of the evidence pertinent to those elements.

The record reflects that, by a letter dated in January 2004 
(prior to the rating on appeal), the appellant was provided 
the required notice.  The letter specifically informed him of 
the type of evidence needed to support the service connection 
claims, who was responsible for obtaining relevant evidence, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  He was, in essence, told to 
submit all pertinent evidence he had in his possession 
pertaining to the claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's service medical 
records.  The appellant was afforded VA medical examinations.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  Therefore, there is no duty to assist or 
notify that is unmet.

In sum, the Board is satisfied that the originating agency 
properly processed the appellant's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  To establish 
service connection for a disability, symptoms during service, 
or within a reasonable time thereafter, must be identifiable 
as manifestations of a chronic disease or permanent effects 
of an injury.  Further, a present disability must exist and 
it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the appellant's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical records reveals 
that he underwent a service entrance examination in June 
1983; no findings pertaining to any claimed disease or 
condition were made at that time.  In July 1993, the 
appellant sought treatment for complaints of substernal chest 
pain.  An assessment of costochondritis was made.  The report 
of the May 1994 Medical Evaluation Board proceedings states 
that the appellant was diagnosed with acute pericarditis in 
November 1993.  A DA Form 8007 states that the appellant had 
a positive PPD test in July 1996.  In April 2000, laboratory 
testing revealed a cholesterol level of 235 milligrams per 
deciliter (normal 105-200).  The next month there was a 
clinical assessment of hypercholesterolemia.  In December 
2000, the appellant sought treatment for complaints of two 
months of abdominal pain plus increased bowel movements.  A 
February 2001 note indicates that the appellant had been 
treated for Helicobacter pylori.  An Adult Preventive and 
Chronic Care Flowsheet indicates that the treatment for the 
H. pylori took place in January 2001; there are no further 
entries demonstrating the need for any additional treatment.  
A September 2001 addendum to an earlier clinic note states 
that the appellant had borderline high cholesterol.  A March 
2002 note includes a review of systems section in which the 
appellant's complaints of indigestion and heartburn were 
recorded.  The report of the February 2003 separation 
examination states that the appellant had heartburn-GERD and 
that he took Tagamet for the disorder.  

Post-service, the appellant underwent a series of VA medical 
examinations in February 2004; the examiner reviewed the 
appellant's claims file.  The examiner noted that the 
appellant had a history of a positive PPD test without active 
pulmonary tuberculosis and that the appellant had undergone a 
six-month course of drug prophylaxis.  The examiner also 
noted that the appellant had been experiencing intermittent 
substernal epigastric burning discomfort with occasional 
regurgitation.  The examiner stated that the appellant had a 
history of GERD since approximately 1994, for which he was 
taking medication (Prevacid).  The examiner also noted a 
history of intermittent right or left costochondritis for 
which the appellant had been treated with nonsteroidal anti-
inflammatory drugs (NSAIDs) only, with the latest episode 
occurring a year before.  On physical examination, there were 
no current symptoms of the claimed costochondritis.  After 
examining the appellant, the VA doctor rendered diagnoses 
that included hypercholesterolemia, GERD (on treatment), and 
intermittent bilateral costochondritis with a normal physical 
examination.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Tuberculosis may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within three years after termination of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the 3-year presumptive 
period provided by section 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  
38 C.F.R. § 3.371(a).

A diagnosis of pulmonary tuberculosis will be acceptable only 
when provided in: (1) service department records; (2) VA 
medical records of examination, observation or treatment; or 
(3) private physician records on the basis of that 
physician's examination, observation or treatment of the 
veteran and where the diagnosis is confirmed by acceptable 
clinical, x-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374; Tubianosa v. 
Derwinski, 3 Vet. App. 181, 184 (1992).

The objective evidence of record fails to show that the 
appellant has ever had active tuberculosis disease, either 
during service or within three years following service.  In 
fact, there is no evidence showing that the appellant has 
ever been diagnosed with tuberculosis.  Chest x-rays taken 
both during service and post-service show no evidence of 
pulmonary tuberculosis.  In the absence of evidence of 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (service connection 
requires medical evidence showing that the veteran has the 
claimed disability).

The appellant had one positive PPD test during service, in 
July 1996.  However, a positive PPD test is not itself a 
disability; rather it is a laboratory finding used in 
exploring a possible diagnosis of tuberculosis; purified 
protein derivative examination is used to test for exposure 
to Mycobacterium tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1687, 1756 (28th ed. 1994).  Thus, service 
connection cannot be granted based solely on a showing of a 
positive PPD skin test during service.

The appellant has been diagnosed with hyperlipidemia, as 
reflected in a May 2000 service medical record.  He is 
prescribed medication for this condition.  The appellant is 
seeking service connection for his elevated cholesterol 
levels. 
Hyperlipidemia and elevated cholesterol levels are laboratory 
findings and are not disabilities in and of themselves for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.).  The term "disability" as used for 
VA purposes refers to impairment of earning capacity.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

There is no evidence of record suggesting the appellant's 
elevated cholesterol or hyperlipidemia causes any impairment 
of earning capacity.  While elevated cholesterol levels may 
be evidence of underlying disability or may later cause 
disability, service connection may not be granted for a 
laboratory finding.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see 38 U.S.C.A. 
§ 1110.  See also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C.A. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  

Nothing in the medical evidence presently on file shows the 
appellant has a current disability manifested by elevated 
cholesterol.  Accordingly, because the veteran does not have 
a current disability for which service connection may be 
granted, the Board concludes that the preponderance of the 
evidence is against his claim of service connection for 
elevated cholesterol and his claim therefore must be denied.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  The 
law specifically limits entitlement to service connection to 
cases where disease or injury has resulted in disability.  
38 U.S.C.A. §§ 1110, 1131.  Evidence must show that the 
veteran currently has the disability for which benefits are 
being claimed.  The evidence in this case shows no conclusive 
evidence of the existence of any chronic costochondritis or 
chest muscle disorder and denial of the claim could be 
warranted on the basis that there is no current disability, 
i.e., there is no costochondritis or chest muscle disorder.  
While the appellant was treated for costochondritis in 
service on an occasion, there is no clinical evidence of 
record to establish that this was other than acute and 
transitory in nature.  Furthermore, the appellant reported 
that he had not experienced the condition for at least a year 
and the VA physician who examined the appellant in February 
2004 was unable to detect any sign or symptom associated with 
the claimed condition.

With the absence of a current diagnosis, the evidence cannot 
establish a causal connection between the claimed disability 
and service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, there is no competent clinical 
evidence of record of any current diagnosis of any chronic 
costochondritis.  By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a).  
The Board concludes that the appellant's claim for service 
connection for such a disorder must be denied. 

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each of these three 
of the appellant's service connection claims.  Since the 
preponderance of the evidence is against each of these three 
service connection claims, the benefit of the doubt doctrine 
does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.). 

On the other hand, there is in-service medical evidence that 
the appellant experienced indigestion and heartburn in 
service and that he was treated for a diagnosis of GERD in-
service.  The appellant was still being treated with 
medication for his GERD after service at the time of his 
February 2004 VA medical examination.  The examiner rendered 
a diagnosis of GERD - on treatment.  This is the same 
diagnosis noted in the service medical records.  Based on the 
above, the Board finds that the evidence is more than in 
equipoise as to whether the appellant currently has GERD that 
was incurred in service.  Consequently, the issue should be 
resolved in favor of the appellant and service connection for 
GERD is granted.


ORDER

Entitlement to service connection for tuberculosis, for a 
positive PPD skin test, for hyperlipidemia/high cholesterol 
and for costochondritis is denied.

Service connection for GERD is granted.


REMAND

A determination has been made that additional development is 
necessary in the current appeal for the cardiac disorder 
claim.  Accordingly, further appellate consideration will be 
deferred and this issue is REMANDED to the AMC/RO for action 
as described below.

The appellant has not been provided with an explanation as to 
the information or evidence needed to establish a disability 
rating and effective date for the claim on appeal, as 
outlined by the United States Court of Appeals for Veterans 
Claims (the Court) in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  This should be rectified on remand.

Review of the appellant's service medical records reveals 
that a chest x-ray accomplished in March 1995 had 
demonstrated cardiomegaly.  Echocardiogram testing conducted 
in May 1997 had demonstrated the presence of mild left 
ventricular hypertrophy.  The next month, the appellant's 
cardiac enzyme levels tested above the normal ranges.  A June 
1999 cardiology consult sheet indicates that the appellant 
had had electrocardiogram (EKG) tracings that had 
abnormalities that were suggestive of abnormal ischemic 
changes.  A July 1999 cardiology clinic note states that the 
appellant's Gallium exercise test had resulted in a METS 
level of 10. The cardiologist wrote that the appellant, as a 
young man with diabetes, had a considerable risk for 
developing coronary artery disease (CAD).  In addition, some 
of the appellant's in-service EKG test results were abnormal.

The physician who conducted the February 2004 VA medical 
examination estimated the appellant's METS level to be 4-5.  
The examiner also stated that he was awaiting the results of 
the appellant's echocardiogram to rule out any definite 
cardiac disorder.  The report of the February 2004 EKG 
indicates that the appellant's results were abnormal.  
However, the examiner never reviewed that testing and never 
determined whether or not the appellant had a definite 
cardiac disorder that was etiologically linked to his 
service.

The medical evidence of record is insufficient for the Board 
to render a decision on the existence, onset date and 
etiology of the appellant's claimed cardiac disorder.  The 
considerations described above require a remand for further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own medical opinions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must send the veteran a 
letter pertaining to the claim of service 
connection for a cardiac disorder.  The 
letter should include an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, including VA, that 
have treated him for any cardiac 
conditions since October 2003.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records that 
have not been previously secured, with 
assistance from the appellant as needed.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative, if any, should also 
be informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

3.  The AMC/RO should arrange to have the 
claims file reviewed by a cardiologist.  
The reviewer is requested to review the 
pertinent medical records, including all 
ECHO and ECG testing, and provide a 
written opinion as to the presence, 
etiology and onset of any cardiac 
disorder found.  In particular, the 
reviewer should offer opinions, with 
degree of medical probability expressed, 
as to whether the etiology of the 
appellant's current cardiac disorder, if 
any, is attributable to any disease or 
injury suffered during his active service 
(including diabetes mellitus), 
intercurrent causes, or to a combination 
of such causes or to some other cause or 
causes.

Specifically, the reviewer is requested 
to provide an opinion as to the medical 
probability that any documented cardiac 
disorder is related to symptoms or signs 
the appellant may have had in service or 
within a short time thereafter.  The 
reviewer should also discuss, with degree 
of medical probability expressed, whether 
any signs or symptoms noted in service or 
within one year of service separation are 
the first manifestations of said 
disorders, as well as the approximate 
date of onset thereof.

Any opinion expressed must be accompanied 
by a written rationale.  

4.  The AMC/RO should review the claims 
file and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If any part of 
the development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the cardiologist review 
report.  If the report does not include 
fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the reviewer for 
corrective action.  38 C.F.R. § 4.2.  

5.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination is necessary to adjudicate 
the issue, especially in light of any 
newly received treatment records, that 
development should be accomplished.

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


